Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 19, 1996, which granted plaintiffs motion for summary judgment, unanimously affirmed, with costs.
The IAS Court properly granted plaintiffs motion for summary judgment. Defendant’s contention that triable issues of fact exist as to whether plaintiff delivered the subject goods in an untimely fashion, and whether defendant was damaged by such untimely delivery is unsupported by sufficient evidence and thus amounts to no more than conclusory allegations (see, Zuckerman v City of New York, 49 NY2d 557, 562). We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.